DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species (Cyclopentadienyl)-(diisobutylaluminum-hexyl-cyclopentadienyl) hafnium bis(pentafluorophenoxide), claims 1, 2, 4, 10, 11, 12, 13, 38, and 39, in the reply filed on May 6, 2021 is acknowledged. However, the search results indicate that there is no prior art teaching or reasonably suggesting the elected metallocene species, the search is now extended to the metallocene species.  Currently, claims 1-13 and 38-40 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the definition of “the optionally-substituted hydrocarbyl group” being “linear or branched, saturated or unsaturated, aliphatic or aromatic, and cyclic or acyclic” is illogical.  For example, a hydrocarbon cannot be simultaneously 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (Chem. Commun., 2004, 1020-1021).
Hill discloses metallocene complex 3  in Scheme 1 at the bottom of page 1020:

    PNG
    media_image1.png
    118
    175
    media_image1.png
    Greyscale

Hill’s complex 3 anticipates the instant claims.

Allowable Subject Matter
There is no prior art teaching or reasonably suggesting the metallocene complexes of the instant claims except complex 3 as disclosed in Hill.  Those metallocene complexes are deemed novel and nonobvious over the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765